UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012 – December 31, 2012 Item 1: Reports to Shareholders Annual Report | December 31, 2012 Vanguard Institutional Index Fund > For the 12 months ended December 31, 2012, Vanguard Institutional Index Fund notched its best yearly performance since 2009, with Institutional Shares returning 15.98% and Institutional Plus Shares returning 16.00%. > The period was marked by strong returns from financial stocks and lackluster results from utility stocks. > For the decade ended December 31, the fund closely tracked its benchmark index and exceeded the average annual return of peer funds. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 8 Financial Statements. 10 About Your Fund’s Expenses. 26 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended December 31, 2012 Total Returns Vanguard Institutional Index Fund Institutional Shares 15.98 % Institutional Plus Shares 16.00 S&P 500 Index 16.00 Large-Cap Core Funds Average 14.94 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2011, Through December 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Institutional Index Fund Institutional Shares $115.04 $130.52 $2.830 $0.000 Institutional Plus Shares 115.05 130.53 2.855 0.000 1 Chairman’s Letter Dear Shareholder, For the 12 months ended December 31, 2012, Vanguard Institutional Index Fund posted its best annual result since 2009. Institutional Shares of the fund returned 15.98% and Institutional Plus Shares returned 16.00%. The fund closely tracked its benchmark, the Standard & Poor’s 500 Index, and outperformed the average return of peer funds. A rebound in financials—the worst-performing sector in 2011—helped drive the index’s advance. All ten industry sectors had positive returns for the year; utility stocks had the smallest gain. With help from central banks, stocks posted strong results Stocks around the world recorded double-digit gains for the 12 months ended December 31, with international stocks faring even better than their U.S. counterparts. European stocks shook off investors’ concerns to deliver some of the best results, rising about 19%. The rally came as European central bankers moved to address worries about the finances of governments and banks. Still, Vanguard economists expect Europe to remain a trouble spot, with occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. 2 In the United States, the Federal Reserve continued buying bonds and mortgage-backed securities to try to stimulate growth. The Fed’s actions seemed to buoy both stock and bond returns. Attention to the nation’s considerable budget challenges intensified as 2012 drew to a close. The focus on the “fiscal cliff” led to nervousness in the markets before policymakers reached a limited tax-rate agreement on the cusp of the new year. The compromise legislation, which President Barack Obama signed into law on January 2, addressed some immediate concerns, but a credible long-term deficit-reduction strategy had yet to be crafted to resolve the nation’s fiscal imbalance and open the way for growth. Bond returns were solid, but challenges lie ahead The broad U.S. taxable bond market returned about 4% for the 12 months. Municipal bonds performed especially well, returning more than 6%. As bond prices rose, the yield of the 10-year U.S. Treasury note slipped to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it remained exceptionally low by historical standards. Although bonds can provide critical diversification benefits to a portfolio, their return prospects look much less promising than in recent years. As yields have Market Barometer Average Annual Total Returns Periods Ended December 31, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 16.42% 11.12% 1.92% Russell 2000 Index (Small-caps) 16.35 12.25 3.56 Russell 3000 Index (Broad U.S. market) 16.42 11.20 2.04 MSCI All Country World Index ex USA (International) 16.83 3.87 -2.89 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.21% 6.19% 5.95% Barclays Municipal Bond Index (Broad tax-exempt market) 6.78 6.57 5.91 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.08 0.44 CPI Consumer Price Index 1.74% 2.06% 1.80% 3 tumbled, the opportunity for future bond price appreciation has greatly diminished. (You can read more about our expectations for bond and stock returns in Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) As it has since late 2008, the Fed held its target for short-term interest rates between 0% and 0.25%, which kept a tight lid on returns from money market funds and savings accounts. Financial, tech stocks rallied; utility, energy stocks lagged As I mentioned earlier, financial stocks were among the best performers for the year as banks, brokerages, and finance companies put some more distance between their balance sheets and the financial crisis. Bank stocks seemed to get a further lift as the U.S. housing recovery gathered strength—a development that benefited shares of home improvement retailers and home builders as well. The benchmark’s largest sector, information technology, also boosted returns significantly as the “ripple effect” of the growing popularity of smartphones and tablet computers spread from computer hardware manufacturers to software and internet companies. IT services and communication equipment firms also benefited from consumer and corporate demand. Weak spots included energy and utility stocks. Economic sluggishness has restrained power and energy demand, while the abundance of natural gas has put pressure on oil and gas prices. Your fund has delivered solid long-term results For the ten-year period ended December 31, Institutional Shares of the Institutional Index Fund produced an average annual return of 7.11%. By historical standards, the results don’t appear impressive—until, that is, you consider the challenges of the past decade. Over the ten years, investors endured some traumatic events, including the aftermath of the bursting of the technology bubble in the early 2000s and the more recent financial crisis and global recession. The fund emerged from that turbulence with a ten-year average return that was more than a percentage point better than the average return of peer funds. Through the market’s ups and downs, the fund met its goal of closely tracking the S&P 500 Index. This success reflects the skill of the advisor, Vanguard Equity Investment Group. The group relies on its proven portfolio management strategies in seeking to produce benchmark-tracking returns regardless of external market conditions. At the same time, the fund’s low costs help you keep your share of the market’s returns. 4 Gus Sauter united traditional values with pioneering investment acumen When I was interviewing for a job at Vanguard in the mid-1980s, Jack Brennan, who would go on to become our chairman and chief executive officer and is now chairman emeritus, described Vanguard as “a company with the intellectual rigor of Wall Street but with Midwestern values.” I’m reminded of that when I think about Gus Sauter’s 25-year career at Vanguard. Gus retired as our chief investment officer at the end of December, having set the highest of standards for both intellectual achievement and devotion to doing the right thing for clients, colleagues, and community. Gus played a pivotal role in transforming indexing from a novelty to an investing mainstay, a change that has benefited all investors. In addition, he developed our active quantitative equity strategies, oversaw the growth of our industry-leading expertise in fixed income, and ultimately helped Vanguard to become a global investment manager responsible for $2 trillion in client assets. As for the Midwestern values, Gus—a native of Ohio, incidentally—served our clients with a dedication to thrift, candor, and common sense that has helped make Vanguard what it is. His colleagues knew that in any situation they could count on him to keep a level-headed, long-term Total Returns Ten Years Ended December 31, 2012 Average Annual Return Institutional Index Fund Institutional Shares 7.11% S&P 500 Index 7.10 Large-Cap Core Funds Average 5.64 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 outlook. Just two weeks after he started at Vanguard, he helped guide us through the stock market crash of 1987. Some 20 years later, he helped us navigate the financial crisis of 2008–2009. An important aspect of Gus’s legacy is the team of world-class investment professionals that he cultivated at Vanguard. That team is now led by Tim Buckley, who oversaw our services for individual investors before becoming chief investment officer. I am confident that Tim will not only carry on Gus’s legacy, but also—as Gus himself put it—take Vanguard investment management to the next level. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 15, 2013 6 Institutional Index Fund Fund Profile As of December 31, 2012 Share-Class Characteristics Institutional Institutional Shares Plus Shares Ticker Symbol VINIX VIIIX Expense Ratio 1 0.04% 0.02% 30-Day SEC Yield 2.25% 2.27% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 503 500 3,604 Median Market Cap $56.4B $56.4B $35.1B Price/Earnings Ratio 15.9x 15.9x 16.8x Price/Book Ratio 2.1x 2.1x 2.1x Return on Equity 18.7% 18.7% 17.1% Earnings Growth Rate 9.7% 9.7% 9.7% Dividend Yield 2.3% 2.3% 2.1% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 5% — — Short-Term Reserves -0.1% — — Sector Diversification (% of equity exposure) DJ U.S. Total Market S&P 500 FA Fund Index Index Consumer Discretionary 11.5% 11.5% 12.3% Consumer Staples 10.6 10.6 9.3 Energy 11.0 11.0 10.2 Financials 15.6 15.6 16.9 Health Care 12.0 12.0 11.7 Industrials 10.1 10.1 11.1 Information Technology 19.1 19.1 18.3 Materials 3.6 3.6 4.0 Telecommunication Services 3.1 3.1 2.7 Utilities 3.4 3.4 3.5 Volatility Measures DJ U.S. Total Market S&P 500 FA Index Index R-Squared 1.00 1.00 Beta 1.00 0.96 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 3.9% Exxon Mobil Corp. Integrated Oil & Gas 3.1 General Electric Co. Industrial Conglomerates 1.7 Chevron Corp. Integrated Oil & Gas 1.7 International Business IT Consulting & Machines Corp. Other Services 1.6 Microsoft Corp. Systems Software 1.6 Johnson & Johnson Pharmaceuticals 1.5 AT&T Inc. Integrated Telecommunication Services 1.5 Google Inc. Class A Internet Software & Services 1.5 Procter & Gamble Co. Household Products 1.4 Top Ten 19.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated April 27, 2012. For the fiscal year ended December 31, 2012, the expense ratios were 0.040% for Institutional Shares and 0.020% for Institutional Plus Shares. 7 Institutional Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2002, Through December 31, 2012 Initial Investment of $5,000,000 Average Annual Total Returns Periods Ended December 31, 2012 Final Value One Five Ten of a $5,000,000 Year Years Years Investment Institutional Index Fund Institutional Shares 15.98% 1.69% 7.11% $9,936,915 ••••• • S&P 500 Index 16.00 1.66 7.10 9,928,999 – Large-Cap Core Funds Average 14.94 0.50 5.64 8,658,476 Dow Jones U.S. Total Stock Market Float-Adjusted Index 16.38 2.21 7.95 10,742,011 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $200,000,000 Year Years Years Investment Institutional Index Fund Institutional Plus Shares 16.00% 1.72% 7.14% $398,457,435 S&P 500 Index 16.00 1.66 7.10 397,159,952 Dow Jones U.S. Total Stock Market Float-Adjusted Index 16.38 2.21 7.95 429,680,456 See Financial Highlights for dividend and capital gains information. 8 Institutional Index Fund Fiscal-Year Total Returns (%): December 31, 2002, Through December 31, 2012 9 Institutional Index Fund Financial Statements Statement of Net Assets As of December 31, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (11.4%) Comcast Corp. Class A 23,502,397 878,520 Home Depot Inc. 13,699,435 847,310 * Amazon.com Inc. 3,320,157 833,824 McDonald’s Corp. 9,198,841 811,430 Walt Disney Co. 16,236,898 808,435 News Corp. Class A 18,474,379 471,836 Ford Motor Co. 34,933,533 452,389 Time Warner Inc. 8,675,678 414,958 Lowe’s Cos. Inc. 10,304,997 366,034 Starbucks Corp. 6,813,335 365,331 Target Corp. 5,962,992 352,830 NIKE Inc. Class B 6,687,794 345,090 * priceline.com Inc. 456,897 283,824 TJX Cos. Inc. 6,681,966 283,650 * DIRECTV 5,535,506 277,661 Yum! Brands Inc. 4,139,779 274,881 Time Warner Cable Inc. 2,765,105 268,741 Viacom Inc. Class B 4,233,275 223,263 CBS Corp. Class B 5,414,454 206,020 Johnson Controls Inc. 6,265,534 192,352 Carnival Corp. 4,085,497 150,224 Coach Inc. 2,599,541 144,301 Macy’s Inc. 3,621,997 141,330 McGraw-Hill Cos. Inc. 2,544,654 139,116 * Discovery Communications Inc. Class A 2,188,662 138,936 VF Corp. 807,552 121,916 Omnicom Group Inc. 2,420,735 120,940 * AutoZone Inc. 338,414 119,944 * Bed Bath & Beyond Inc. 2,100,177 117,421 Mattel Inc. 3,144,232 115,142 Ross Stores Inc. 2,037,802 110,347 * Dollar General Corp. 2,406,309 106,094 Limited Brands Inc. 2,193,316 103,218 Starwood Hotels & Resorts Worldwide Inc. 1,795,813 103,008 Harley-Davidson Inc. 2,073,356 101,263 * O’Reilly Automotive Inc. 1,049,481 93,845 Genuine Parts Co. 1,420,340 90,305 * Chipotle Mexican Grill Inc. Class A 288,370 85,779 Gap Inc. 2,723,817 84,547 * Dollar Tree Inc. 2,080,230 84,374 Ralph Lauren Corp. Class A 561,709 84,211 Marriott International Inc. Class A 2,253,392 83,984 Kohl’s Corp. 1,937,493 83,274 Wynn Resorts Ltd. 728,236 81,919 * CarMax Inc. 2,096,785 78,713 * BorgWarner Inc. 1,072,495 76,812 * Delphi Automotive plc 2,001,153 76,544 Nordstrom Inc. 1,393,577 74,556 Whirlpool Corp. 713,514 72,600 Staples Inc. 6,175,402 70,400 Wyndham Worldwide Corp. 1,285,481 68,400 PetSmart Inc. 984,106 67,254 Tiffany & Co. 1,092,126 62,623 Newell Rubbermaid Inc. 2,635,688 58,697 Lennar Corp. Class A 1,504,457 58,177 * PulteGroup Inc. 3,115,467 56,577 Family Dollar Stores Inc. 877,801 55,661 Darden Restaurants Inc. 1,178,609 53,120 Expedia Inc. 852,828 52,406 DR Horton Inc. 2,559,167 50,620 *,^ Netflix Inc. 508,248 47,155 H&R Block Inc. 2,482,118 46,093 Scripps Networks Interactive Inc. Class A 795,283 46,063 * Fossil Inc. 494,211 46,011 Interpublic Group of Cos. Inc. 3,946,768 43,493 * TripAdvisor Inc. 1,002,877 42,081 Garmin Ltd. 998,964 40,778 * Urban Outfitters Inc. 1,001,239 39,409 10 Institutional Index Fund Market Value Shares ($000) Hasbro Inc. 1,059,899 38,050 Gannett Co. Inc. 2,102,287 37,862 Leggett & Platt Inc. 1,292,588 35,184 Abercrombie & Fitch Co. 727,898 34,917 International Game Technology 2,437,695 34,542 * Goodyear Tire & Rubber Co. 2,241,270 30,952 Comcast Corp. 844,535 30,361 Cablevision Systems Corp. Class A 1,974,306 29,496 Best Buy Co. Inc. 2,443,643 28,957 ^ GameStop Corp. Class A 1,108,678 27,817 Harman International Industries Inc. 620,612 27,704 ^ JC Penney Co. Inc. 1,303,902 25,700 * Apollo Group Inc. Class A 915,268 19,147 Washington Post Co. Class B 41,415 15,125 * Big Lots Inc. 529,613 15,073 * AutoNation Inc. 356,493 14,153 13,393,100 Consumer Staples (10.6%) Procter & Gamble Co. 25,051,943 1,700,776 Coca-Cola Co. 35,341,362 1,281,124 Philip Morris International Inc. 15,306,238 1,280,214 Wal-Mart Stores Inc. 15,325,166 1,045,636 PepsiCo Inc. 14,172,901 969,852 Altria Group Inc. 18,554,964 582,997 CVS Caremark Corp. 11,422,786 552,292 Colgate-Palmolive Co. 4,069,443 425,420 Mondelez International Inc. Class A 16,282,604 414,718 Costco Wholesale Corp. 3,962,158 391,342 Kimberly-Clark Corp. 3,585,294 302,706 Walgreen Co. 7,871,595 291,328 Kraft Foods Group Inc. 5,428,067 246,814 General Mills Inc. 5,912,045 238,906 Sysco Corp. 5,386,062 170,523 HJ Heinz Co. 2,938,200 169,475 Archer-Daniels-Midland Co. 6,034,440 165,283 Whole Foods Market Inc. 1,581,041 144,397 Lorillard Inc. 1,186,138 138,387 Estee Lauder Cos. Inc. Class A 2,199,780 131,679 Kellogg Co. 2,266,167 126,566 Reynolds American Inc. 2,970,622 123,073 Mead Johnson Nutrition Co. 1,860,406 122,582 Kroger Co. 4,708,063 122,504 ConAgra Foods Inc. 3,734,377 110,164 Hershey Co. 1,370,345 98,966 Beam Inc. 1,456,783 88,995 Brown-Forman Corp. Class B 1,387,673 87,770 Clorox Co. 1,194,597 87,468 JM Smucker Co. 993,140 85,648 Dr Pepper Snapple Group Inc. 1,905,435 84,182 Coca-Cola Enterprises Inc. 2,470,475 78,388 McCormick & Co. Inc. 1,214,326 77,146 * Monster Beverage Corp. 1,366,301 72,250 Molson Coors Brewing Co. Class B 1,428,198 61,113 Campbell Soup Co. 1,642,386 57,303 Avon Products Inc. 3,960,473 56,872 Tyson Foods Inc. Class A 2,630,346 51,029 * Constellation Brands Inc. Class A 1,387,939 49,119 ^ Safeway Inc. 2,192,205 39,657 Hormel Foods Corp. 1,226,668 38,284 * Dean Foods Co. 1,694,817 27,982 12,390,930 Energy (10.9%) Exxon Mobil Corp. 41,774,034 3,615,543 Chevron Corp. 17,932,324 1,939,201 Schlumberger Ltd. 12,163,765 842,827 ConocoPhillips 11,122,293 644,982 Occidental Petroleum Corp. 7,423,295 568,699 Anadarko Petroleum Corp. 4,579,181 340,279 Phillips 66 5,734,120 304,482 EOG Resources Inc. 2,482,043 299,806 Halliburton Co. 8,502,871 294,965 Apache Corp. 3,585,253 281,442 National Oilwell Varco Inc. 3,911,641 267,361 Kinder Morgan Inc. 5,794,535 204,721 Williams Cos. Inc. 6,174,208 202,144 Marathon Oil Corp. 6,472,764 198,455 Marathon Petroleum Corp. 3,107,903 195,798 Devon Energy Corp. 3,451,239 179,602 Valero Energy Corp. 5,072,075 173,059 Spectra Energy Corp. 6,100,886 167,042 Noble Energy Inc. 1,630,069 165,843 Baker Hughes Inc. 4,028,472 164,523 Hess Corp. 2,722,758 144,197 * Cameron International Corp. 2,260,766 127,643 Ensco plc Class A 2,128,493 126,177 Pioneer Natural Resources Co. 1,129,288 120,371 * Southwestern Energy Co. 3,202,025 106,980 Murphy Oil Corp. 1,691,828 100,748 Cabot Oil & Gas Corp. 1,922,917 95,646 Range Resources Corp. 1,490,253 93,633 * FMC Technologies Inc. 2,178,518 93,306 EQT Corp. 1,371,035 80,864 Noble Corp. 2,313,804 80,567 11 Institutional Index Fund Market Value Shares ($000) Chesapeake Energy Corp. 4,750,782 78,958 CONSOL Energy Inc. 2,087,356 67,004 Peabody Energy Corp. 2,459,510 65,447 * Denbury Resources Inc. 3,546,516 57,453 Tesoro Corp. 1,286,974 56,691 Helmerich & Payne Inc. 968,924 54,269 QEP Resources Inc. 1,632,359 49,411 Diamond Offshore Drilling Inc. 636,059 43,226 * Nabors Industries Ltd. 2,656,791 38,391 * Rowan Cos. plc Class A 1,136,336 35,533 * Newfield Exploration Co. 1,237,222 33,133 * WPX Energy Inc. 1,822,435 27,118 Energy Transfer Partners LP 1 — 12,827,540 Financials (15.5%) Wells Fargo & Co. 44,856,712 1,533,202 JPMorgan Chase & Co. 34,829,784 1,531,466 * Berkshire Hathaway Inc. Class B 15,574,143 1,397,001 Bank of America Corp. 98,752,594 1,145,530 Citigroup Inc. 26,868,840 1,062,931 US Bancorp 17,228,820 550,288 Goldman Sachs Group Inc. 4,047,544 516,305 American Express Co. 8,920,442 512,747 * American International Group Inc. 13,526,647 477,491 Simon Property Group Inc. 2,834,500 448,106 MetLife Inc. 9,996,811 329,295 Capital One Financial Corp. 5,329,839 308,758 PNC Financial Services Group Inc. 4,845,879 282,563 American Tower Corporation 3,622,490 279,910 Bank of New York Mellon Corp. 10,707,571 275,185 Travelers Cos. Inc. 3,495,160 251,022 ACE Ltd. 3,113,587 248,464 Morgan Stanley 12,663,089 242,118 BlackRock Inc. 1,149,530 237,619 Aflac Inc. 4,296,566 228,234 Prudential Financial Inc. 4,251,565 226,736 State Street Corp. 4,258,963 200,214 Public Storage 1,321,224 191,525 HCP Inc. 4,142,269 187,148 BB&T Corp. 6,410,702 186,616 Chubb Corp. 2,400,236 180,786 Discover Financial Services 4,625,224 178,302 Allstate Corp. 4,414,555 177,333 Ventas Inc. 2,708,229 175,277 Marsh & McLennan Cos. Inc. 4,988,169 171,942 Equity Residential 2,948,132 167,071 Aon plc 2,920,004 162,352 Franklin Resources Inc. 1,264,472 158,944 Prologis Inc. 4,223,309 154,109 T. Rowe Price Group Inc. 2,335,322 152,100 Boston Properties Inc. 1,382,384 146,270 Health Care REIT Inc. 2,379,478 145,838 Charles Schwab Corp. 10,048,053 144,290 CME Group Inc. 2,810,512 142,521 AvalonBay Communities Inc. 1,048,130 142,116 SunTrust Banks Inc. 4,937,340 139,974 Weyerhaeuser Co. 4,962,096 138,045 Fifth Third Bancorp 8,223,638 124,917 Vornado Realty Trust 1,552,160 124,297 Ameriprise Financial Inc. 1,885,990 118,120 Loews Corp. 2,849,312 116,109 M&T Bank Corp. 1,114,386 109,734 Progressive Corp. 5,098,223 107,572 Invesco Ltd. 4,068,882 106,157 Host Hotels & Resorts Inc. 6,641,186 104,067 * Berkshire Hathaway Inc. Class A 759 101,752 Northern Trust Corp. 1,999,642 100,302 Regions Financial Corp. 12,948,037 92,190 Hartford Financial Services Group Inc. 3,998,115 89,718 Moody’s Corp. 1,775,479 89,342 * IntercontinentalExchange Inc. 666,404 82,507 SLM Corp. 4,235,145 72,548 Kimco Realty Corp. 3,735,407 72,168 Principal Financial Group Inc. 2,529,008 72,127 KeyCorp 8,555,780 72,040 NYSE Euronext 2,226,889 70,236 XL Group plc Class A 2,754,703 69,033 Plum Creek Timber Co. Inc. 1,480,693 65,698 Lincoln National Corp. 2,520,270 65,275 * CBRE Group Inc. Class A 2,762,538 54,974 Comerica Inc. 1,744,441 52,926 Cincinnati Financial Corp. 1,341,812 52,545 Unum Group 2,521,404 52,496 Huntington Bancshares Inc. 7,833,125 50,054 Torchmark Corp. 870,027 44,954 Leucadia National Corp. 1,812,569 43,121 People’s United Financial Inc. 3,180,405 38,451 Zions Bancorporation 1,685,104 36,061 12 Institutional Index Fund Market Value Shares ($000) Apartment Investment & Management Co. Class A 1,331,672 36,035 Hudson City Bancorp Inc. 4,349,335 35,360 * Genworth Financial Inc. Class A 4,499,840 33,794 Legg Mason Inc. 1,072,455 27,584 NASDAQ OMX Group Inc. 1,071,350 26,794 Assurant Inc. 720,063 24,986 First Horizon National Corp. 2,268,279 22,479 * E*TRADE Financial Corp. 2,355,456 21,081 Federated Investors Inc. Class B 6 — 18,207,348 Health Care (12.0%) Johnson & Johnson 25,391,264 1,779,928 Pfizer Inc. 67,458,321 1,691,855 Merck & Co. Inc. 27,854,287 1,140,355 Abbott Laboratories 14,482,677 948,615 Amgen Inc. 7,030,940 606,911 * Gilead Sciences Inc. 6,942,011 509,891 UnitedHealth Group Inc. 9,359,491 507,659 Bristol-Myers Squibb Co. 15,124,477 492,907 Eli Lilly & Co. 9,356,763 461,476 * Express Scripts Holding Co. 7,480,342 403,938 Medtronic Inc. 9,266,672 380,119 Baxter International Inc. 5,033,768 335,551 * Biogen Idec Inc. 2,167,939 317,972 * Celgene Corp. 3,875,677 305,093 Allergan Inc. 2,817,868 258,483 Covidien plc 4,337,552 250,450 Thermo Fisher Scientific Inc. 3,300,661 210,516 McKesson Corp. 2,162,847 209,710 * Intuitive Surgical Inc. 364,352 178,667 WellPoint Inc. 2,782,367 169,502 * Alexion Pharmaceuticals Inc. 1,780,227 167,003 Stryker Corp. 2,647,690 145,146 Aetna Inc. 3,065,873 141,950 Becton Dickinson and Co. 1,804,797 141,117 Cigna Corp. 2,619,694 140,049 Agilent Technologies Inc. 3,192,888 130,717 Cardinal Health Inc. 3,113,486 128,213 Zimmer Holdings Inc. 1,589,875 105,981 * Cerner Corp. 1,336,314 103,751 * Mylan Inc. 3,734,313 102,619 St. Jude Medical Inc. 2,823,999 102,059 * Watson Pharmaceuticals Inc. 1,170,727 100,683 Humana Inc. 1,449,888 99,506 * Edwards Lifesciences Corp. 1,057,560 95,360 AmerisourceBergen Corp. Class A 2,157,765 93,172 * DaVita HealthCare Partners Inc. 768,142 84,903 Quest Diagnostics Inc. 1,456,715 84,883 Perrigo Co. 808,000 84,056 * Life Technologies Corp. 1,575,315 77,316 * Forest Laboratories Inc. 2,145,254 75,770 * Laboratory Corp. of America Holdings 866,888 75,090 * Boston Scientific Corp. 12,581,758 72,093 * Varian Medical Systems Inc. 1,002,620 70,424 * Waters Corp. 796,926 69,428 CR Bard Inc. 701,561 68,571 * CareFusion Corp. 2,033,738 58,124 Coventry Health Care Inc. 1,232,691 55,262 DENTSPLY International Inc. 1,300,762 51,523 * Hospira Inc. 1,511,693 47,225 PerkinElmer Inc. 1,050,173 33,333 Tenet Healthcare Corp. 974,227 31,633 Patterson Cos. Inc. 765,239 26,194 14,022,752 Industrials (10.1%) General Electric Co. 96,078,826 2,016,695 United Technologies Corp. 7,726,029 633,612 Union Pacific Corp. 4,310,024 541,856 3M Co. 5,832,620 541,559 Caterpillar Inc. 5,991,659 536,733 United Parcel Service Inc. Class B 6,555,858 483,363 Boeing Co. 6,218,302 468,611 Honeywell International Inc. 7,177,702 455,569 Emerson Electric Co. 6,635,006 351,390 Deere & Co. 3,588,775 310,142 Danaher Corp. 5,331,363 298,023 Precision Castparts Corp. 1,333,589 252,608 FedEx Corp. 2,676,518 245,490 Illinois Tool Works Inc. 3,906,733 237,568 Eaton Corp. plc 4,231,064 229,324 Lockheed Martin Corp. 2,460,944 227,121 General Dynamics Corp. 3,041,055 210,654 CSX Corp. 9,450,400 186,456 Norfolk Southern Corp. 2,895,931 179,084 Cummins Inc. 1,619,673 175,492 Raytheon Co. 3,022,568 173,979 Northrop Grumman Corp. 2,249,063 151,992 PACCAR Inc. 3,234,910 146,250 Waste Management Inc. 3,995,714 134,815 Tyco International Ltd. 4,267,455 124,823 Ingersoll-Rand plc 2,565,112 123,023 13 Institutional Index Fund Market Value Shares ($000) Parker Hannifin Corp. 1,367,001 116,277 Fastenal Co. 2,470,935 115,368 Stanley Black & Decker Inc. 1,546,715 114,411 WW Grainger Inc. 547,660 110,830 Dover Corp. 1,640,328 107,786 Rockwell Automation Inc. 1,276,605 107,222 Roper Industries Inc. 901,625 100,513 ADT Corp. 2,130,228 99,034 Pentair Ltd. 1,925,411 94,634 CH Robinson Worldwide Inc. 1,475,883 93,305 Fluor Corp. 1,525,880 89,630 Republic Services Inc. Class A 2,738,140 80,310 Expeditors International of Washington Inc. 1,915,046 75,740 Rockwell Collins Inc. 1,284,917 74,744 * Stericycle Inc. 787,138 73,416 Southwest Airlines Co. 6,762,744 69,250 Flowserve Corp. 457,716 67,193 L-3 Communications Holdings Inc. 862,018 66,048 Textron Inc. 2,582,646 64,024 Joy Global Inc. 970,354 61,889 Pall Corp. 1,018,126 61,352 Equifax Inc. 1,096,089 59,320 Masco Corp. 3,272,606 54,522 * Quanta Services Inc. 1,953,476 53,310 * Jacobs Engineering Group Inc. 1,192,169 50,751 Iron Mountain Inc. 1,526,212 47,389 Xylem Inc. 1,699,864 46,066 Snap-on Inc. 532,837 42,089 Robert Half International Inc. 1,287,636 40,973 Cintas Corp. 971,247 39,724 Dun & Bradstreet Corp. 407,631 32,060 Avery Dennison Corp. 911,164 31,818 Ryder System Inc. 468,217 23,378 ^ Pitney Bowes Inc. 1,838,833 19,565 11,820,173 Information Technology (18.9%) Apple Inc. 8,618,890 4,594,127 International Business Machines Corp. 9,731,637 1,864,095 Microsoft Corp. 69,402,869 1,855,139 * Google Inc. Class A 2,438,655 1,729,909 Oracle Corp. 34,440,112 1,147,545 QUALCOMM Inc. 15,612,967 968,316 Cisco Systems Inc. 48,645,361 955,881 Intel Corp. 45,591,997 940,563 Visa Inc. Class A 4,776,552 724,030 * eBay Inc. 10,670,521 544,410 * EMC Corp. 19,302,191 488,345 Mastercard Inc. Class A 979,149 481,036 Accenture plc Class A 5,850,574 389,063 Texas Instruments Inc. 10,269,480 317,738 Hewlett-Packard Co. 18,015,370 256,719 Automatic Data Processing Inc. 4,448,287 253,597 * Cognizant Technology Solutions Corp. Class A 2,750,616 203,683 * Salesforce.com Inc. 1,197,089 201,231 * Yahoo! Inc. 9,536,445 189,775 * Adobe Systems Inc. 4,536,146 170,922 Corning Inc. 13,541,378 170,892 Broadcom Corp. Class A 4,754,517 157,897 Intuit Inc. 2,550,020 151,726 TE Connectivity Ltd. 3,872,064 143,731 Motorola Solutions Inc. 2,570,290 143,114 Dell Inc. 13,371,750 135,456 Applied Materials Inc. 10,974,337 125,546 * Symantec Corp. 6,358,359 119,601 Analog Devices Inc. 2,761,465 116,147 * Citrix Systems Inc. 1,710,928 112,494 * NetApp Inc. 3,283,130 110,149 Altera Corp. 2,937,566 101,170 * Fiserv Inc. 1,222,983 96,652 * SanDisk Corp. 2,215,681 96,515 * Teradata Corp. 1,549,622 95,906 Amphenol Corp. Class A 1,468,096 94,986 Seagate Technology plc 3,078,699 93,839 * Red Hat Inc. 1,770,053 93,742 * Juniper Networks Inc. 4,724,457 92,930 Paychex Inc. 2,964,212 92,306 Xilinx Inc. 2,388,978 85,764 Western Digital Corp. 2,007,336 85,292 Fidelity National Information Services Inc. 2,281,835 79,431 Xerox Corp. 11,569,561 78,904 Western Union Co. 5,466,875 74,404 KLA-Tencor Corp. 1,525,966 72,880 * Autodesk Inc. 2,059,156 72,791 Linear Technology Corp. 2,120,452 72,731 * F5 Networks Inc. 724,427 70,378 NVIDIA Corp. 5,726,020 70,373 CA Inc. 3,072,510 67,534 * Akamai Technologies Inc. 1,626,295 66,532 * Micron Technology Inc. 9,325,110 59,214 Microchip Technology Inc. 1,783,424 58,122 Computer Sciences Corp. 1,423,919 57,028 * Lam Research Corp. 1,570,259 56,733 * VeriSign Inc. 1,422,861 55,235 * BMC Software Inc. 1,306,350 51,810 Harris Corp. 1,040,720 50,954 * Electronic Arts Inc. 2,791,709 40,564 * LSI Corp. 5,063,145 35,847 Molex Inc. 1,264,084 34,547 Jabil Circuit Inc. 1,711,434 33,014 14 Institutional Index Fund Market Value Shares ($000) Total System Services Inc. 1,469,990 31,487 FLIR Systems Inc. 1,376,950 30,720 SAIC Inc. 2,596,099 29,388 * Teradyne Inc. 1,718,775 29,030 * JDS Uniphase Corp. 2,140,525 28,983 *,^ First Solar Inc. 550,128 16,988 * Advanced Micro Devices Inc. 5,536,659 13,288 22,230,889 Materials (3.6%) Monsanto Co. 4,898,259 463,620 EI du Pont de Nemours & Co. 8,543,829 384,216 Dow Chemical Co. 10,988,045 355,134 Praxair Inc. 2,722,506 297,978 Freeport-McMoRan Copper & Gold Inc. 8,698,350 297,484 Newmont Mining Corp. 4,548,732 211,243 LyondellBasell Industries NV Class A 3,478,427 198,583 PPG Industries Inc. 1,405,129 190,184 Ecolab Inc. 2,415,536 173,677 Air Products & Chemicals Inc. 1,950,401 163,873 International Paper Co. 4,023,946 160,314 Mosaic Co. 2,535,228 143,570 Nucor Corp. 2,910,614 125,680 Sherwin-Williams Co. 784,216 120,628 CF Industries Holdings Inc. 576,102 117,041 Eastman Chemical Co. 1,405,363 95,635 Alcoa Inc. 9,770,910 84,812 Sigma-Aldrich Corp. 1,102,045 81,089 FMC Corp. 1,259,129 73,684 Ball Corp. 1,409,893 63,093 Vulcan Materials Co. 1,187,673 61,818 Airgas Inc. 644,199 58,809 MeadWestvaco Corp. 1,601,945 51,054 Cliffs Natural Resources Inc. 1,303,799 50,275 International Flavors & Fragrances Inc. 747,580 49,744 * Owens-Illinois Inc. 1,504,667 32,004 Bemis Co. Inc. 945,929 31,651 United States Steel Corp. 1,320,074 31,510 Sealed Air Corp. 1,779,691 31,162 Allegheny Technologies Inc. 981,918 29,811 4,229,376 Telecommunication Services (3.0%) AT&T Inc. 52,042,001 1,754,336 Verizon Communications Inc. 26,148,633 1,131,451 CenturyLink Inc. 5,720,001 223,766 * Crown Castle International Corp. 2,686,167 193,834 * Sprint Nextel Corp. 27,531,175 156,102 Windstream Corp. 5,380,886 44,554 ^ Frontier Communications Corp. 9,134,972 39,097 * MetroPCS Communications Inc. 2,898,187 28,808 3,571,948 Utilities (3.4%) Duke Energy Corp. 6,452,734 411,684 Southern Co. 8,009,116 342,870 Dominion Resources Inc. 5,265,009 272,727 NextEra Energy Inc. 3,877,730 268,300 Exelon Corp. 7,827,588 232,793 American Electric Power Co. Inc. 4,446,259 189,766 FirstEnergy Corp. 3,832,128 160,030 PG&E Corp. 3,939,922 158,306 PPL Corp. 5,330,214 152,604 Consolidated Edison Inc. 2,683,676 149,051 Sempra Energy 2,061,018 146,209 Public Service Enterprise Group Inc. 4,635,740 141,854 Edison International 2,985,455 134,913 Xcel Energy Inc. 4,468,161 119,345 Northeast Utilities 2,876,787 112,425 Entergy Corp. 1,628,639 103,826 DTE Energy Co. 1,576,841 94,689 ONEOK Inc. 1,873,388 80,087 Wisconsin Energy Corp. 2,106,457 77,623 CenterPoint Energy Inc. 3,917,005 75,402 NiSource Inc. 2,838,564 70,652 Ameren Corp. 2,223,474 68,305 NRG Energy Inc. 2,953,414 67,899 AES Corp. 5,658,738 60,549 CMS Energy Corp. 2,418,504 58,963 SCANA Corp. 1,207,849 55,126 Pinnacle West Capital Corp. 1,005,403 51,255 AGL Resources Inc. 1,077,620 43,073 Pepco Holdings Inc. 2,099,524 41,172 Integrys Energy Group Inc. 712,833 37,224 TECO Energy Inc. 1,864,445 31,248 4,009,970 Total Common Stocks (Cost $97,330,520) 116,704,026 15 Institutional Index Fund Market Value Shares ($000) Temporary Cash Investments (0.5%) 1 Money Market Fund (0.5%) Vanguard Market Liquidity Fund, 0.162% 527,432,305 527,432 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) 4 Fannie Mae Discount Notes, 0.097%, 3/27/13 200 200 Freddie Mac Discount Notes, 0.140%, 2/11/13 32,000 31,996 32,196 Total Temporary Cash Investments (Cost $559,627) 559,628 Total Investments (99.9%) (Cost $97,890,147) 117,263,654 Other Assets and Liabilities (0.1%) Other Assets 424,722 Liabilities 3 (347,150) 77,572 Net Assets (100%) 117,341,226 At December 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 99,037,514 Undistributed Net Investment Income 17,455 Accumulated Net Realized Losses (1,085,816) Unrealized Appreciation (Depreciation) Investment Securities 19,373,507 Futures Contracts (1,434) Net Assets 117,341,226 Institutional Shares—Net Assets Applicable to 521,400,488 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 68,055,085 Net Asset Value Per Share— Institutional Shares $130.52 Institutional Plus Shares—Net Assets Applicable to 377,586,826 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 49,286,141 Net Asset Value Per Share— Institutional Plus Shares $130.53 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $43,344,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.0% and -0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $45,595,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $31,996,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 16 Institutional Index Fund Statement of Operations Year Ended December 31, 2012 ($000) Investment Income Income Dividends 2,527,764 Interest 1 633 Security Lending 6,378 Total Income 2,534,775 Expenses The Vanguard Group—Note B Management and Administrative—Institutional Shares 26,348 Management and Administrative—Institutional Plus Shares 8,786 Total Expenses 35,134 Net Investment Income 2,499,641 Realized Net Gain (Loss) Investment Securities Sold 1,400,677 Futures Contracts 99,944 Realized Net Gain (Loss) 1,500,621 Change in Unrealized Appreciation (Depreciation) Investment Securities 11,487,545 Futures Contracts (12,161) Change in Unrealized Appreciation (Depreciation) 11,475,384 Net Increase (Decrease) in Net Assets Resulting from Operations 15,475,646 1 Interest income from an affiliated company of the fund was $584,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Institutional Index Fund Statement of Changes in Net Assets Year Ended December 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 2,499,641 1,908,940 Realized Net Gain (Loss) 1,500,621 1,166,611 Change in Unrealized Appreciation (Depreciation) 11,475,384 (1,348,925) Net Increase (Decrease) in Net Assets Resulting from Operations 15,475,646 1,726,626 Distributions Net Investment Income Institutional Shares (1,475,484) (1,173,111) Institutional Plus Shares (1,018,134) (734,615) Realized Capital Gain Institutional Shares — — Institutional Plus Shares — — Total Distributions (2,493,618) (1,907,726) Capital Share Transactions Institutional Shares 1,647,564 3,742,810 Institutional Plus Shares 9,172,090 1,649,326 Net Increase (Decrease) from Capital Share Transactions 10,819,654 5,392,136 Total Increase (Decrease) 23,801,682 5,211,036 Net Assets Beginning of Period 93,539,544 88,328,508 End of Period 1 117,341,226 93,539,544 1 Net Assets—End of Period includes undistributed net investment income of $17,455,000 and $11,432,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Institutional Index Fund Financial Highlights Institutional Shares For a Share Outstanding Year Ended December 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $115.04 $115.01 $101.98 $82.54 $134.14 Investment Operations Net Investment Income 2.835 2.361 2.118 2.207 2.521 Net Realized and Unrealized Gain (Loss) on Investments 15.475 .029 13.032 19.441 (51.599) Total from Investment Operations 18.310 2.390 15.150 21.648 (49.078) Distributions Dividends from Net Investment Income (2.830) (2.360) (2.120) (2.208) (2.522) Distributions from Realized Capital Gains — Total Distributions (2.830) (2.360) (2.120) (2.208) (2.522) Net Asset Value, End of Period $130.52 $115.04 $115.01 $101.98 $82.54 Total Return 15.98% 2.09% 15.05% 26.63% -36.95% Ratios/Supplemental Data Net Assets, End of Period (Millions) $68,055 $58,399 $54,686 $44,401 $31,543 Ratio of Total Expenses to Average Net Assets 0.040% 0.044% 0.050% 0.050% 0.050% Ratio of Net Investment Income to Average Net Assets 2.27% 2.05% 2.05% 2.56% 2.28% Portfolio Turnover Rate 1 5% 5% 4% 11% 7% 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 19 Institutional Index Fund Financial Highlights Institutional Plus Shares For a Share Outstanding Year Ended December 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $115.05 $115.01 $101.98 $82.54 $134.14 Investment Operations Net Investment Income 2.861 2.386 2.144 2.229 2.548 Net Realized and Unrealized Gain (Loss) on Investments 15.474 .040 13.031 19.441 (51.598) Total from Investment Operations 18.335 2.426 15.175 21.670 (49.050) Distributions Dividends from Net Investment Income (2.855) (2.386) (2.145) (2.230) (2.550) Distributions from Realized Capital Gains — Total Distributions (2.855) (2.386) (2.145) (2.230) (2.550) Net Asset Value, End of Period $130.53 $115.05 $115.01 $101.98 $82.54 Total Return 16.00% 2.12% 15.07% 26.66% -36.94% Ratios/Supplemental Data Net Assets, End of Period (Millions) $49,286 $35,141 $33,643 $24,767 $17,643 Ratio of Total Expenses to Average Net Assets 0.020% 0.022% 0.025% 0.025% 0.025% Ratio of Net Investment Income to Average Net Assets 2.29% 2.07% 2.08% 2.59% 2.30% Portfolio Turnover Rate 1 5% 5% 4% 11% 7% 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 20 Institutional Index Fund Notes to Financial Statements Vanguard Institutional Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares, Institutional Shares and Institutional Plus Shares, to investors who invest minimum amounts of $5 million and $200 million, respectively. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended December 31, 2012, the fund’s average investment in futures contracts represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (December 31, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 21 Institutional Index Fund 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Class-specific shareholder servicing fees are charged to each class at the contractual rate. Income, expenses not attributable to a specific class, and realized and unrealized gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group provides investment advisory, corporate management, administrative, marketing, and distribution services and pays for all other operating expenses, except for taxes, in return for a fee calculated at an annual percentage rate of the average net assets of the fund, or, for shareholder services, each class of shares. Effective June 2011, the annual fee rate was reduced to 0.04% for the Institutional Shares and 0.02% for the Institutional Plus Shares. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
